DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The appeal brief filed on 06/10/2015 has been considered.  The argument was found to be persuasive by the appeal brief conference panel held on 11/30/2021.  Therefore, all rejections are withdrawn and the claims allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sejal Gosalia on 12/8/2021.

The application has been amended as follows:  
In claim 15, please replace the statement 
“wherein EO is ethylene oxide moiety and BO is butylene oxide moiety, R is an alkyl group having 8 to 22 carbon atoms, A is an integer from 1 to 5, B is an integer from 1 to 5, X is an integer from 1 to 5 and Y is an integer from 0 to 5, provided said butylene oxide- modified alkyl- bis-ethoxylated monoamine has an ethylene oxide to butylenes oxide ratio in the range of about 3:1 to about 2:1 and nitrogen to ethylene oxide ratio in the range of 1:2 to 1:3” 
with the following
“wherein EO is ethylene oxide moiety and BO is butylene oxide moiety, R is an alkyl group having 8 to 22 carbon atoms, A is an integer of 1 or higher, B is an integer of 1, X is an integer of 1 or higher, x + A is an integer of 2 or 3, and y is 0, which provides the butylene oxide- modified alkyl- bis-ethoxylated monoamine having an ethylene oxide to butylenes oxide ratio in the range of about 3:1 to about 2:1 and nitrogen to ethylene oxide ratio in the range of 1:2 to 1:3”  


Allowable Subject Matter
Claims 1 – 4, 14 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Mackney et al. (US 2005/0215441) teaches oil composition having an ethoxylated amine similar to the compound of the claim but fails to particularly recite the ratios of N to EO and EO to BO as claimed.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771